Title: July 28. 1796. Thursday.
From: Adams, John
To: 


       Billings and Sullivan are gone to the Beech for a Load of Seaweed to put into their Hill of Compost. Bass and Thomas hoeing still in the lower Garden. James sick of a Surfeit of fruit.
       I continue my practice of drinking a Jill of Cyder in the Morning and find no ill but some good Effect.
       It is more than forty Years since I read Swifts Comparison of Dryden in his Translation of Virgil to The Lady in a Lobster. But untill this Day I never knew the meaning of it. To Day at Dinner seeing Lobsters at Table I enquired after the Lady, and Mrs. Brisler rose and went into the Kitchen to her Husband who sent in the little Lady herself in the Cradle in which she resides. She must be an old Lady—she looks like Dr. Franklin, i.e. like an Egyptian Mummy. Swifts droll Genius must have been amused with such an Object. It is as proper a Subject or rather allusion or Illustration, for Humour and Satyr as can be imagined. A little old Woman in a spacious Habitation as the Cradle is would be a proper Emblem of a President in the new House at Philadelphia.
       Billing and Sullivan brought up in the Morning a good Load of green Seaweed. Billing and Bass have been carting Dirt and liming the heap of Compost. Sullivan and Thomas threshing Barley at the little Barn. Billing and Bass brought up a second Load of Seaweed at night.
      